internal_revenue_service number release date index number -------------------------------- ---------------------------- ------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc corp b05 plr-129282-09 date october legend distributing state year business a business b shareholder a dear -------------- ---------------------------- ------------------ ------- -------------------------------------- ----------------------------------------------------------------- ------------------ -------- this letter responds to your representative's date letter requesting rulings as to the federal_income_tax consequences of proposed transactions the material information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a penalty of perjury plr-129282-09 statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distribution described below satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing company or the controlled company or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii whether this distribution is part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 furthermore no opinion is expressed as to the validity of any s_corporation_election of either distributing or controlled summary of facts distributing is a closely held state corporation that uses the accrual_method of accounting and a calendar_year distributing was incorporated in year and elected s_corporation status upon incorporation distributing is engaged in business a and business b distributing has outstanding a shares of common_stock and no other stock all of which stock is held by shareholder controlled is being formed as a state corporation and will elect to be treated as an s_corporation for federal_income_tax purposes controlled will use the accrual_method of accounting and a calendar_year controlled will have outstanding one class of stock which initially will all be held by distributing shareholder a desires to operate business a and business b in separate entities in order to achieve cost savings through the minimization of certain state income taxes to achieve this separation distributing will transfer business b to controlled in exchange for all the stock in controlled and then will distribute all the controlled stock to shareholder financial information submitted by distributing indicates that each of distributing's business a and distributing's business b has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years proposed transaction for what are represented as valid business reasons and in order to achieve the plr-129282-09 objectives discussed above distributing proposes the following transaction the transaction distributing will transfer to controlled the assets of business b in exchange for all of the stock in controlled and the assumption by controlled of all of the liabilities associated with business b the contribution distributing will distribute to shareholder all of the controlled stock the distribution controlled will make an election under sec_1362 to be treated as an s_corporation within the meaning of sec_1361 representations distributing has made the following representations in connection with the transaction a the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities to be assumed within the meaning of sec_357 by controlled plus any liabilities to which the transferred assets were subject b the liabilities to be assumed within the meaning of sec_357 by controlled in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred c distributing neither accumulated its receivables nor made an extraordinary payment of its payables in anticipation of the transaction d no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for trade payables arising in the ordinary course of business the trade payables will not constitute stock_or_securities for purposes of sec_355 e no two parties to the transaction are investment companies as defined in sec_368 and iv f no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any capacity other than as a shareholder of distributing g payments made in connection with all continuing transactions will be for fair plr-129282-09 market_value based on terms and conditions arrived at by the parties bargaining at arm’s length h the aggregate fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the aggregate adjusted_basis of these assets sec_362 i the five years of financial information submitted on behalf of distributing is representative of distributing's present operation and there have been no substantial operational changes since the date of the last financial statement submitted j following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the businesses conducted by distributing prior to the consummation of the transaction k the distribution of stock of controlled is carried out for the corporate business_purpose of cost savings the distribution of controlled stock is motivated in whole or substantial part by that corporate business_purpose l for purposes of sec_355 immediately after the distribution no person determined by applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution m for purposes of sec_355 immediately after the distribution no person determined by applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution n the distribution is not a part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled and plr-129282-09 including any predecessor or successor of any such corporation o the transaction is not used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 p neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 q distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after its formation and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution together with the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of controlled_corporation stock in exchange for the transfer of assets to controlled and the assumption_of_liabilities by controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of assets in exchange for the issuance of shares of controlled stock sec_1032 controlled's basis in each of the assets received from distributing will equal the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period for each asset received by controlled from distributing will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized to distributing on the distribution of stock to shareholder in the distribution sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of shareholder upon receipt of controlled stock in the distribution sec_355 plr-129282-09 the aggregate basis of the distributing stock and the controlled stock in the hands of shareholder will be the same as the aggregate basis of the distributing stock held by shareholder immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by shareholder in the distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held by shareholder as a capital_asset on the day of the distribution sec_1223 distributing's earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 the accumulated_adjustments_account of distributing will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing will be allocated under sec_312 see sec_1_312-10 and sec_1_1368-2 provided that the distribution is undertaken immediately after the contribution distributing's momentary ownership of the stock in controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render controlled ineligible to elect to be an s_corporation for its first taxable_year caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular as provided above no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1 d and iii whether the distribution is part of a plan or series of related transactions under sec_355 in addition no opinion is expressed as to the validity of any s_corporation_election of either distributing or controlled procedural statements plr-129282-09 this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of each taxpayer involved for the taxable_year s in which the transaction is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number of this ruling letter pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely _douglas c bates_____ douglas c bates assistant to the branch chief branch office of associate chief_counsel corporate cc
